Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2016

                                    No. 04-16-00250-CV

               IN THE ESTATE OF ALVILDA MAE AGUILAR, Deceased

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2802
                         Honorable Tom Rickhoff, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

        We ORDER that appellants, Anthony C. Aguilar and Michael A. Aguilar, bear all costs of
this appeal.

       It is so ORDERED on July 20, 2016.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2016.

                                               _____________________________
                                               Keith E. Hottle, Clerk